            Case 21-10474-MFW           Doc 313-4      Filed 04/22/21      Page 1 of 1




                                 CERTIFICATE OF SERVICE

         I, Christopher A. Lewis, certify that I am not less than 18 years of age, and that on
April 22, 2021, a copy of the foregoing La Cantera Development Company LLC and La Cantera
Crossing Retail, LLC’s Limited Objection to Debtors’ Motion to Approve the Sale of All or
Substantially All of the Debtors’ Assets Free and Clear of All Encumbrances was electronically
filed via CM/ECF and served via CM/ECF upon all parties registered to receive CM/ECF notices in
these cases, and I caused copies to be served upon the following persons via electronic mail:

       YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Rodney Square
       1000 North King Street
       Wilmington, Delaware 19801
       Attn: Matthew B. Lunn (mlunn@ycst.com)
       Attn: Kenneth J. Enos (kenos@ycst.com)

       PACHULSKI STANG ZIEHL & JONES LLP
       919 N. Market Street, 17th Floor
       Wilmington Delaware 19801
       Attn: Bradford Sandler (bsandler@pszjlaw.com)
       Attn: Robert Feinstein (rfeinstein@pszjlaw.com)

       ROPES & GRAY LLP
       1211 Avenue of the Americas
       New York, New York 10036
       Attn: Gregg M. Galardi (gregg.galardi@ropesgray.com)

       PROSKAUER ROSE LLP
       One International Place
       Boston, Massachusetts 02110
       Attn: Charles A. Dale (cdale@proskauer.com)

       OFFICE OF THE UNITED STATES TRUSTEE
       FOR THE DISTRICT OF DELAWARE
       844 King Street, Suite 2207, Lockbox 35
       Wilmington, Delaware 19801
       Attn: Timothy J. Fox, Jr. (timothy.fox@usdoj.gov)


       Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: April 22, 2021                         /s/ Christopher A. Lewis
                                              Christopher A. Lewis
